 1
     David Krieger, Esq.
 2
     Nevada Bar No. 9086
 3   Shawn W. Miller, Esq.
     Nevada Bar No. 7825
 4
     HAINES & KRIEGER, LLC
 5   8985 S. Eastern Avenue, Suite 350
     Henderson, Nevada 89123
 6   Phone: (702) 880-5554
 7
     FAX: (702) 385-5518
     dkrieger@hainesandkrieger.com
 8   smiller@hainesandkrieger.com
 9
     Attorney for Plaintiff,
10   WILLIAM T. MARHOLD
11
                     IN THE UNITED STATES DISTRICT COURT
12                        FOR THE DISTRICT OF NEVADA

13                                )             Case No. 2:18-cv-01621-KJD-GWF
     WILLIAM T. MARHOLD,          )
14                                )
                                  )
15                    Plaintiff,  )
                                  )             STIPULATION AND ORDER
     v.                                         DISMISSING ACTION AS TO
16                                )
                                  )             DEFENDANT WEINSTEIN &
17   EQUIFAX INFORMATION          )             RILEY, P.S., ONLY
     SERVICES, LLC; PHH MORTGAGE )
18   CORPORATION; USAA FEDERAL )
                                  )
19   SAVINGS BANK; WEINSTEIN &    )
     RILEY, P.S.,                 )
20                                )
                      Defendants. )
21

22         Plaintiff, WILLIAM T. MARHOLD and Defendant WEINSTEIN &
23
     RILEY, P.S. hereby stipulate and agree that the above-entitled action shall be
24
     dismissed in accordance
25


                                          Page 1 of 2
     with Fed. R. Civ. P. 41 (a)(2) as to, and ONLY as to, WEINSTEIN & RILEY,
 1

 2   P.S.. Each party shall bear its own attorney's fees, and costs of suit.
 3
           Dated: October 22, 2018
 4

 5
      /s/Shawn W. Miller      .                   /s/ Charles L. Kennon III     .
 6    Shawn W. Miller, Esq.                       Charles L. Kennon III, Esq.
      HAINES & KRIEGER, LLC                       Weinstein & Riley, P.S.
 7
      8985 S. Eastern Avenue                      6785 S Eastern Avenue
 8    Suite 350                                   Suite 4
      Henderson, Nevada 89123                     Las Vegas, NV 89779-3947
 9

10    Attorney for Plaintiff,                     Attorney for Defendant,
      William T. Marhold                          Weinstein & Riley, P.S.
11

12

13
                                            ORDER
14
           IT IS SO ORDERED.
15

16
                                             ________________________________
17                                           UNITED STATES DISTRICT JUDGE
18

19                                                   10/23/2018
                                             DATED: ________________________
20

21

22

23

24

25


                                           Page 2 of 2
